Citation Nr: 1235125	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  07-20 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to June 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a special processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

In December 2010, the Veteran testified before the Board.  A transcript of the hearing is associated with the file.  

When this case was before the Board in February 2011, it was determined that additional development was needed before the issues of service connection for a low back disability, bilateral hip disability and heart disability could be adjudicated.  In a May 2012 rating decision, service connection was granted for a low back disability and bilateral hip disability.  As the benefits sought on appeal regarding the back and hip have been granted, those issues are no longer before the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a heart disability.  When this issue was before the Board in February 2011, it was determined that further development was needed for adjudication of the claim.  To that end, the RO was instructed to obtain records and afford the Veteran a VA examination with an opinion.  Per the instructions of the Board, the examiner was to identify all cardiac pathology observed, with separate diagnoses, if necessary.  The examiner was also asked to provide an opinion, with supporting rationale, as to whether it was at least as likely as not that any heart disability identified on examination is causally related to the Veteran's active service or any incident therein, including a December 1976 episode of chest pain or an atrial abnormality identified during an October 1977 EKG.  Alternatively, the examiner was asked to state whether any heart disability identified is causally related to or aggravated by the Veteran's service-connected residuals of a cold injury to the upper and lower extremities.  A detailed rationale for all opinions expressed was to be provided. 

The Veteran was afforded a VA examination in June 2011.  The diagnoses were non-cardiac anterior chest wall pain and posterior thoracic spine and chest wall pain.  It was noted that this was definitely caused by military service as documented in the service treatment records beginning in 1976 and continuing through the separation examination in June 1980.  The VA examiner opined that the chest wall pain was not caused by cold injury.  The examiner found that the Veteran had no cardiac problems and that his service-connected anterior and posterior chest wall pain was not cardiac in origin.  He further opined that the Veteran's mild nonservice-connected coronary artery disease was asymptomatic.  

The Board finds that the although the VA examiner found that the Veteran's mild coronary artery disease (CAD) was asymptomatic and not service connected, he did not provide a rationale for his finding that the Veteran's CAD was not service connected.  He also failed to provide a rationale for his opinion that the Veteran's chest wall pain was not caused by the Veteran's service-connected residuals of cold injury.  Accordingly, an addendum opinion is necessary before final appellate consideration.  

A remand by either the Board or the Court confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is requested to comply with the Board's remand directives, as stated below. 
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the examiner who conducted the June 2011 VA examination.  The examiner is asked to provide a rationale for the opinions that (1) the Veteran's chest wall pain was not caused by cold injury and (2) the Veteran's mild coronary artery disease was asymptomatic and not service connected.  A complete rationale should be provided for all opinions expressed.  

2.  If the examiner who conducted the June 2011 examination is no longer available or if the June 2011 examiner deems another examination is necessary, schedule the Veteran for a VA examination to determine nature and severity of his heart disability, if any.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should identify all cardiac pathology observed, with separate diagnoses, if necessary.  The examiner should also provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any heart disability identified on examination is causally related to the Veteran's active service or any incident therein, including the December 1976 episode of chest pain or an atrial abnormality identified during an October 1977 EKG.  Alternatively, the examiner should state whether any heart disability identified was caused and/or aggravated by the Veteran's service-connected residuals of cold injury to the upper and lower extremities.  A detailed rationale for all opinions expressed should be provided. 

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


